t c memo united_states tax_court charles e shepherd petitioner v commissioner of internal revenue respondent docket no filed date charles e shepherd pro_se david choi for respondent memorandum opinion foley judge respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty for all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is entitled to deductions for business_expenses we hold that he is to the extent provided below whether petitioner is entitled to certain itemized_deductions we hold that he is to the extent provided below whether petitioner is entitled to a credit for federal tax paid on fuel we hold that he is not whether petitioner is liable for an accuracy-related_penalty we hold that he is petitioner resided in evanston illinois at the time he filed his petition during petitioner worked as a traveling salesperson driving to various sites and selling peanuts candy soda pastries and other snacks out of his automobiles he also sold bibles and secondhand clothing petitioner filed in a timely manner his federal_income_tax return on schedule c of the return he reported dollar_figure of gross_receipts dollar_figure of other income ie relating to fuel credits and dollar_figure of expenses on schedule a he claimed dollar_figure of deductions in the notice_of_deficiency respondent disallowed all of petitioner's schedule c expenses and the following schedule a deductions dollar_figure of taxes dollar_figure of charitable_contributions dollar_figure of casualty losses and dollar_figure of miscellaneous deductions in addition respondent disallowed an dollar_figure credit and the dollar_figure of other income on schedule c that petitioner claimed for federal tax paid on fuel petitioner who has the burden_of_proof 290_us_111 contends that respondent erred in disallowing the expenses and deductions claimed on his return in an attempt to substantiate his expenses and deductions petitioner submitted a disorganized assortment of receipts the vast majority of these receipts relate either to personal expenses or to cost_of_goods_sold which respondent allowed in full petitioner did however substantiate dollar_figure of charitable_contributions and dollar_figure of expenses relating to the business use of his automobiles petitioner is not entitled to the other expenses and deductions that he claimed petitioner contends that he is entitled to a credit for fuel excise_taxes that he allegedly paid sec_34 allows a credit for excise_tax paid with respect to gasoline used for certain qualifying purposes such as farming off-highway use and public transportation on form_4136 petitioner claimed a fuel tax_credit relating to big_number gallons of gasoline that he allegedly purchased petitioner failed however to establish a qualifying purpose accordingly petitioner is not entitled to the sec_34 credit petitioner contends that respondent should not have imposed an accuracy-related_penalty sec_6662 imposes an accuracy- related penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b sec_1_6001-1 income_tax regs requires taxpayers to keep adequate_records of their deductions and expenses petitioner disregarded this regulation in addition petitioner failed to exercise due care in claiming a tax_credit for the alleged purchase of big_number gallons of gasoline accordingly petitioner is liable for the accuracy-related_penalty all other contentions raised by the parties are either moot or without merit to reflect the foregoing decision will be entered pursuant to rule
